DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Specification

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1 and 3 recite the term “encryption device” which lacks antecedent basis in the specification.  The Specification refers to encryption as being a “security feature” but does not recite an actual “encryption device.” –see Spec. ¶[0086].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and  3, the Specification recites the following regarding encryption, compression and access code:
¶[0086] “One skilled in the art will also appreciate that, for security reasons, any databases, systems, devices, servers or other components of the system may consist of any combination thereof at a single location or at multiple locations, wherein each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, decryption, compression, decompression, and/or the like.” (emphasis added) and
¶[0092] “To illustrate, the computing system 400 may automatically initiate one or more financial transactions at one or more devices associated with financial institutions. where such communication may be encrypted at the user's device and decrypted at the computing system 400. Encrypted/secured communication may also be used on a communication channel between the computing system 400 and the one or more devices associated with the financial institutions.” (emphasis added).
Although the Specification acknowledges that those having ordinary skill in the art are familiar with known security features of access codes, encryption, and compression of data and that communication may be encrypted, decrypted, the Specification fails to provide sufficient written description for the more detailed claim limitations of :
An encryption device configured to:
compress results of operations; encrypt the compressed results; and transmit the encrypted and compressed results to at least one other electronic device in the distributed system, the at least one other electronic device secured by a particular access code. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in ) the limitations of: based on profile data received, generating the asset class structure, the asset class structure identifying a plurality of role-based asset classes and an allocation of funds between each role …; automatically rebalancing a portfolio associated with the profile data by generating a particular role-based asset class and adding the particular role-based asset class to the plurality of role-based asset classes…; based on the asset class structure, sending a message to initiate a transaction at a financial institution.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic principles or practices such as hedging and mitigating risk, but for the recitation of generic computer components.  The claimed invention allows for generating an asset class structure based on factors such as capital growth, income protection, inflation hedging and market risks which is a fundamental economic practice. The mere nominal recitation of a processor; a network interface; a display device; a special purpose hardware-based computer configured to perform claimed operations, a device, an encryption device, an electronic device, servers, and a system simulator do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The claim recites the additional elements: initiating a display of a graphical user interface at the display device based on the asset class structure, an encryption device configured to compress results of operations; encrypt the compressed results; and transmit the encrypted and compressed results to at least one other electronic device in the 
The processor; a network interface, a display device, a special purpose hardware-based computer configured to perform claimed operations, a device, an encryption device, an electronic device, servers, and a system simulator are also recited at a high level of generality and merely automates the generating, automatically rebalancing and sending a message to initiate a transaction functions. Each of the additional limitations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components (processor network interface, devices, computer, servers, simulator).  
The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use -see MPEP 2106.05(h).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount 
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the processor, network interface, display device, devices, and a  computer system configured to perform operations are anything other than generic computer components and the Symantec, TLI Communications,  OIP Techs, and buySafe  court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving or transmitting data over a network and displaying data on a user interface are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the displaying and transmitting of data limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2. 
Similarly, the Specification does not provide any indication that the processor, network interface, display device, devices, and a  computer system configured to perform operations are anything other than generic computer components and the  Applicants’ Specification in ¶[0086] regarding the security features of compressing data, encrypting data and using access codes demonstrates the well-understood, routine, and conventional nature of the additional elements. Accordingly, a conclusion that the Berkheimer Option 1. 
 For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-15 is/are ineligible.

	Response to Arguments
6.	Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
ges 9-10 of the Remarks, Applicants contend that the claims are not directed to an abstract idea and under PTO guidance do not fall into the methods of organizing human activity grouping of abstract ideas. The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a processor; a network interface; a display device; a special purpose hardware-based computer configured to perform claimed operations, a database, servers, an encryption device, devices, and a system simulator, the claims recite abstract ideas in the category of “methods of organizing 
Applicants further argue that the subject matter of pending claim 3 has been amended to include generating a distributed system of electronic devices, configuring a particular electronic device in the distributed system to generate an asset class structure, compressing an encrypting results of the asset class structure generation, and transmitting the (compressed and encrypted) results to another electronic device in the distributed system that is secured by an access code). As such, the pending claims no longer recite a fundamental economic principle and now are directed to distribution of information with security features.  The argument is not convincing. As an initial matter, the newly amended limitations are addressed in the rejection above.  The addition of encryption, compression of data and securing data using an access code are well-understood, routine and conventional functions.  This is supported by the applicant’s Specification ¶[0086].  Furthermore, the Specification provides few if any details concerning the “special purpose computer.”  In addition, the Specification refers general purpose computer to implement the claimed invention.-see Specification ¶ [0103].  
Here, the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The Specification, ¶[0008] describes the claimed invention as “Further, systems and methods according to the disclosure may enable changes to asset allocation model of individual portfolios (e.g., the long term investment portfolio, the medium term investment portfolio, and the near term investment portfolio), an asset class structure of individual portfolios and selected product types of individual portfolios based on changes to investment related parameters.” The improvement provided by the claimed invention is an improvement to a business process.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  As described above, performing generic computer functions in conjunction with the abstract idea does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use.  
Applicants argue that the alleged abstract idea is integrated into a practical application and that the pending claims do not recite a patent-ineligible abstract idea, but even if the pending claims recite an abstract idea, the pending claims are still patent-eligible. The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor(s), a network interface; a display device; an encryption device; a special purpose hardware-based computer system configured to perform operations, a database and servers.  The processor, network interface, database, devices, computer system and servers are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
Applicants contend that the pending claims do not seek to monopolize or tie up every use of the concept of rebalancing a portfolio, and the pending claims do not preempt all other systems and methods from practicing the concept. The argument is not convincing.  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  

	On page 12 of the Remarks, Applicants argue that  independent claim 3, as amended, now improves the functioning of technology and is directed to generating a  whether this is well-understood, routine, or conventional activity in determining whether the subject matter is eligible under 35 U.S.C. § 101. 
The argument is not convincing.  See the rejection of amended claim 3 above.  As indicated in the rejection, the compressing, encrypting and transmitting of data as well as securing data using an access code are well-understood, routine and conventional functions when they are claimed in a merely generic manner (as they are here).  The Specification,¶[0086] supports this conclusion, “One skilled in the art will also appreciate that, for security reasons, any databases, systems, devices, servers or other components of the system may consist of any combination thereof at a single location or at multiple locations, wherein each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, decryption, compression, decompression, and/or the like.”(emphasis added).  Accordingly, a conclusion that the displaying and transmitting of data limitations are well-understood, routine, and  conventional activities is supported under Berkheimer Option 1.  
Diamond v. Diehr  because the claims  recited meaningful limitations beyond generally linking the use to a particular technological environment. The Examiner respectfully disagrees.  The Diamond v. Diehr decision explains that the inventive concept rests on the claims employing a mathematical equation, but it used that equation in a process designed to solve a technological problem in "conventional industry practice." The invention in Diehr used a "thermocouple" to record constant temperature measurements inside the rubber mold — something "the industry ha[d] not been able to obtain." The temperature measurements were then fed into a computer, which repeatedly recalculated the remaining cure time by using the mathematical equation. These additional steps "transformed the process into an inventive application of the formula." Mayo, at_, 132 S.Ct., at 1299. In other words, the claims in Diehr were patent eligible because they improved an existing technological process.  The patent claims in the instant application do not address problems unique to a process for molding raw, uncured synthetic rubber into cured precision products.    Here, the claimed invention is directed to an improvement in a business process, not technology. The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
	Applicant argues that the claims recite additional elements that amount to significantly more than a judicial exception under Step 2B.  The argument is not persuasive.  Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h) and simply appending well-understood, routine, and conventional activities previously known to the industry, 
	The claims are ineligible under 35 USC 101.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0155200 (Basu et al.)- cited for dynamic asset sector simulator, portfolio construction, rebalancing of portfolios, cryptographic server, encryption and decryption security protocols.
US 2012/0259797 (Sarkany et al.)-cited for investment strategies, portfolio construction, rebalancing portfolios, and encrypted communication with financial institutions.
US 2014/0365399 (Dennelly et al.)-cited for sector-based portfolio construction platform including rebalancing portfolios and encryption/decryption security protocols. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/Primary Examiner, Art Unit 3694